84557: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12491: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84557


Short Caption:ANTHONY VS. FED. NAT'L MORTG. ASS'NCourt:Supreme Court


Related Case(s):73761, 79284, 79284-COA


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1700843Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantPatricia Anthony
					In Proper Person
				


AppellantWilliam Anthony
					In Proper Person
				


RespondentFederal National Mortgage AssociationMelanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/14/2022Filing FeeFiling Fee due for Appeal. (SC)


04/14/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-11766




04/14/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-11768




04/19/2022Notice/IncomingFiled Appellant's Proper Person Notice in Regards to Mistaken Intent to Appeal to Nevada Supreme Court. (SC)22-12413




04/20/2022Order/DispositionalFiled Order/Voluntary Dismissal.  Appellants filed a notice informing this court that it was not their intent to file the appeal at this time.  The notice is construed as a motion to voluntarily withdraw this appeal.  The motion is granted and this appeal is dismissed.  Case Closed/No Remittitur Issued.  (SC)22-12491





Combined Case View